IN THE
                                TENTH COURT OF APPEALS



                                        No. 10-16-00441-CR

                               IN RE NELSON PARNELL, JR.


                                        Original Proceeding


                              ORDER ON REHEARING

        Relator’s Motion for Rehearing, filed on March 27, 2017, is denied.1

        Relator’s Motion for an Order for Partial Reporter’s Record, filed on March 31,

2017, is also denied.


                                                   PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Rehearing denied
Motion denied
Order issued and filed April 19, 2017



1
 We denied relator’s petition for writ of mandamus on March 15, 2017. Contrary to his assertions in his
motion for rehearing, we did not issue a writ in this proceeding to compel the trial court to rule on relator’s
motion.